Case 1:18-cv-23054-JLK Document 12 Entered on FLSD Docket 10/17/2018 Page 1 of 2




                                                   RETURN OF SERVICE

                                       UNITED STATES DISTRICT COURT
                                                          District of Florida

Case Nunnben 1:18-CV-23054-JLK

Plaintiff:
MARIA A LEMBCKE AND ALL OTHERS SIMlLARY SITUATED UNDER US.C.
216(b),
vs.

Defendant
1706THOMAS ST. LLC., SIMON NEMNI, MICHEL CHOURAQUf, J. CHRISTIAN
MARC.

For
J.H.2IDELLESQ.

Received by Streetwise investigations on the 16th day of October, 2018 at 10:00 am to be served on J. CHRISTIAN
MARC, 1588S NW14 RD. PEMBROKE PINES, FL 33028.

I,ANDREW KARP, do hereby affirmthat on the 18th day of October, 2018 at 10:20 am, I:

Individually Served titewithin named person with a truecopy ofthisSUMMONS AND COMPLAINT vrith the date
and hour endorsed thereon by me, pursuant to State Statutes.

Additional Infformatkm pertaining to this Service:
THE SUMMONS AND COMPLAINTWERE SERVED AT 1706 THOMAS STREET HOLLYWOOD, FL. THE
PLAINTIFF POINTED OUT J. CHRISTIAN MARC TO ME AS HE WAS LEAVINGTHE BUILDING. I WALKED OVER
TO THE DEFENDANT AND ASKED ARE YOU J. CHRISTIAN MARCAND HE REPLIED YES, I IDENTIFIED
MYSELF AS A PROCESS SERVER AND INFORMED THE DEFENDANT ABOUT THE SUMMONS AND
COMPLAINT AT THIS POINT THE DEFENDANTSTARTED ARGUING WITH ME THAT HE HADTO BE SERVED
AT THE ADDRESS ON THE SUMMONS. I TOLD THE DEFENDANT THAT HE COULD BE SERVED ANYWHERE
HE COULD BE FOUND, THE DEFENDANTSTARTED WALKING BACKTO THE BUILDING AND I LEFT THE
SUMMONS AND COMPLAINT ON THE CHAIN LINK GATE.


I c^trfHy that I s>nn nworttiA   nf 1R, hauA nn intprevt m th©abov© oetion, ond ©rw ©SPECIAL PROCESS SERVER,
In goodstanding, inttie judtctal ctrcurt Inwhich the process was served. "UNDER PENALTY OF PERJURY, I
DECLARE THAT I HAVE READ THE FOREGOING (DOCUMENT) AND THAT THE FACTS STATED ARE TRUE.




                                                                                    ANDREW KARP
                                                                                    SPS #260

                                                                                    Streetwise Investigations
                                                                                    & Protective Services, Inc.
                                                                                    P.O. Booc 221146
                                                                                    Hollywood, FL 33022
                                                                                    1^)923-8898

                                                                                    Our Job Serial Number: SIP-2018001172


                                   Copyrtgnt01082.2018 Database Setvioae, l»w, - Ptocosb Servar's ToalboxV7.2a
Case 1:18-cv-23054-JLK Document 12 Entered on FLSD Docket 10/17/2018 Page 2 of 2
   Case l;lS-cv-23054-JLK Document 3 Entered on FLSD Docket 07/27/2018 Page 4of 4



                           United States District Court
                                                       for the
                                          Southern District of Florida                     /T^
    Maria a LEMBCKE and all others
    similarly situated under 29 U.S.C. 2J6(b),
                       Plaintiff,


    1706 THOMAS ST, LLC.,
    SIMON NEMNI,                                                                  / ef)   ^
    MICHEL CHOURAQXJI,
    J. CHRISTIAN MARC,

                     Defendants.



                                    SUMMONS IN A CIVIL ACTION
   To: (Defendant's name and address)
   J. Christian Marc                               /       /9 /          /
   15885 W14 Rd                                    i f ^ V?                  \]     j)
   Pemb/ke Pines FL 33028
          Within 21 days after service of this summons on you (not counting the day you received
   it) —or 60 days ifyou are the United States or aUnited States agency, or an officer or employee
   ofthe United States described in Fed. R. Civ. P. 12 (a)(2) or (3) you must serve on the plaintiff
   an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney whose
   name and address are:               J.H. Zidell, Esq.
                                                J.H. Zidell P.A.
                                          300 71®"'" Street, Suite 605
                                         Miami Beach, Florida 33141
           Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in
   thecomplaint. You also must file your answer or motion with die court.


              Ju! 27. 2018
                                                                                              SUMMONS



                                                                                          j / Y&senia Rodriguez
                                                                                           ifepMty'Clerk
                                                                   Stew«n M.              bS- bJstrlctCpufts
                                                                    Clerkof Court

    \     "
